DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Objections
Claims 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, the prior art of record fails to teach or suggest the microfluidic measurement device of claim 1, comprising a plurality of traps positioned in 
The prior art of record, Gawad teaches an analogous microfluidic measurement device comprising the instantly claimed electrodes and measurement system configuration, there is no disclosure of the device being capable of trapping droplets by arresting the trapped droplet’s movement.  While the related prior art of Chen et al. (Single-cell trapping and impedance measurement utilizing dielectrophoresis in a parallel-plate microfluidic device) teaches an analogous three electrode single cell trapping and impedance measurement device (Fig. 2), it fails to teach or suggest the instantly claimed impedance measurement configuration which provides for a first impedance between the first electrode and the second electrode, and a second impedance between the third electrode and the second electrode.  Additionally, it would not have been obvious to one having ordinary skill in the art to modify Gawad in view of Chen, since such a modification would have rendered both devices inoperable for their original function.
Claims 21-29 depend from claim 20.
Claim Interpretation
Regarding limitations recited in claims 1, 3-4, 8-29, and 40, which are directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the method limitations recited in claim(s) 1, 3-4, 8-29, and 40, the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from cancelled claim 2, therefore the encompassed scope cannot be determined.  For purposes of examination, the claim has been interpreted as if depending from claim 1.
Claim 4 recites the limitation "the predetermined gap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the predetermined distance” is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-10, 17-19, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gawad et al. (Micromachined impedance spectroscopy flow cytometer for cell analysis and particle sizing).
Regarding claim 1, Gawad discloses a microfluidic measurement device, comprising:
a microfluidic device (Fig. 1-2) comprising:
a microfluidic channel configured to allow fluid including one or more droplets to pass through the microfluidic channel (Fig. 1-2, see: microchannel);
a planar array of electrodes coupled to the microfluidic channel including a first electrode (Fig. 1-2, see: electrode “A”), a second electrode (Fig. 1-2, see: electrode “C”), and a third electrode (Fig. 1-2, see: electrode “B”);
a signal generator coupled to the second electrode (Fig. 8, see: Multi-freq. Gen.);
a detector coupled to the first electrode the third electrode, the detector configured to sense a first electrical signal from the first electrode and produce a first output and sense a second electrical signal from the second electrode and produce a second output (Fig. 8, see: detection circuit); and
an impedance measuring device coupled to the first output, the second output and the second electrode (pg. 78-79/Chip microfabrication, see: HP 4282A precision LCR meter) to determine a first impedance between the first electrode and the second (Fig. 1, see: impedance signals ZAC – ZBC),
wherein: the second electrode is configured to operate as an excitation electrode to receive an input signal from an electrical source and to exert a force onto the one or more droplets that pass through the microfluidic channel in a vicinity of the second electrode (Fig. 1, see: AC current lines),
the first and third electrodes are configured to operate as sensing electrodes to produce the electrical signals in response to sensing of the one or more droplets that pass through the microfluidic channel in the vicinity of the first and third electrodes (Fig. 1, see: impedance signals ZAC – ZBC), and
the first, second, and third electrodes are positioned at a coplanar configuration within the microfluidic channel such that the first, second, and third electrodes are positioned at one side of the microfluidic channel (Fig. 1-2, see: Electrodes A, C, B).
Regarding claim 3, Gawad further discloses the first, second, and third electrodes are spaced apart at a predetermined distance that is selected based on at least a physical size of the one or more droplets (Fig. 1-2, see: Electrodes A, C, B).
Regarding claim 8, Gawad further discloses a processor and memory including processor executable code, wherein the processor executable code upon execution by the processor causes the processor to determine or analyze the one or more impedance values that correspond to sensing of the one or more droplets (pg. 79/Electronics and processing, see: Software has been developed to automate parameter extraction from the acquired data).
(pg. 79/Electronics and processing, see: Software has been developed to automate parameter extraction from the acquired data).
Regarding claim 10, Gawad further discloses the processor executable code upon execution by the processor causes the processor to determine a composition of the one or more droplets (pg. 79/Electronics and processing, see: Software has been developed to automate parameter extraction from the acquired data).
Regarding claim 17, Gawad further discloses the one or more frequencies are in the range 1 kilohertz to 100 megahertz (pg. 79-81/Results and discussion, see: 1.7 MHz, 1.72 MHz, and 15 MHz excitation frequencies).
Regarding claim 18, Gawad further discloses the one or more impedance values include a magnitude, a phase, a value of a real component or a value of an imaginary component of the one or more impedance values (Fig. 11, see: signal in-phase amplitude; pg. 79/Electronics and processing, see: real and imaginary parts of the channel impedance variation for each excitation frequency).
Regarding claim 19, Gawad further discloses the signal generator is operable at multiple frequencies (pg. 79-81/Results and discussion, see: 1.7 MHz, 1.72 MHz, and 15 MHz excitation frequencies).
Regarding claim 40, Gawad further discloses the planar array of electrodes is configured to make physical contact with, or to be in close proximity to, the one or more of the droplets in the microfluidic channel, wherein the first and third electrodes receive (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gawad et al. (Micromachined impedance spectroscopy flow cytometer for cell analysis and particle sizing).
Regarding claim 4, Gawad does not explicitly disclose the predetermined distance being less than a diameter of at least one droplet of the one or more droplets.
As signal crosstalk is a variable that can be modified, among others, by adjusting said predetermined distance, with said signal crosstalk increasing as the predetermined distance is decreased, the precise predetermined distance would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed predetermined distance cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the predetermined distance between electrodes in the apparatus of Gawad to obtain the desired signal crosstalk (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the 
Regarding claims 11-13, 15, and 16, Gawad does not explicitly disclose at least two sets of electrodes, the first set of electrodes comprising the first, second, and third electrodes that are positioned at a first location within microfluidic channel, and the second set of electrodes positioned at a second location within the microfluidic channel downstream from the first set of electrodes, wherein each of the first and the second set of electrodes has three electrodes, the detector is configured to sense the electrical signals from the first set of electrodes corresponding to sensing of a first droplet at the first location within the microfluidic channel, and from the second set of electrodes corresponding to sensing of the first droplet at the second location within the microfluidic channel, and the electrical signals sensed from the first and the second locations enable a determination of an extraction process.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate additional sets of A, C, B, electrodes, in the device disclosed by Gawad, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   Regarding the functional capabilities recited in claim 16, absent any additionally recited structural details which provide for the instantly claimed “determination of an extraction process”, it is the position of the Examiner that .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gawad et al. (Micromachined impedance spectroscopy flow cytometer for cell analysis and particle sizing), as applied to claim 1 and 11 above, in view of Accardo et al. (A combined ElectroWetting On Dielectrics superhydrophobic platform based on silicon micro-structured pillars).
Regarding claim 14, modified Gawad does not explicitly disclose the microfluidic channel includes a plurality of pillars positioned at different locations within the microfluidic channel and configured to make physical contact with the one or more droplets as the one or more droplets that flow though the microfluidic channel..
Accardo teaches an analogous EWOD device comprising a superhydrophobic surface comprising micro-pillar topologies (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a superhydrophobic surface comprising micro-pillar topologies, into the device disclosed by modified Gawad, as taught by Accardo, since such a modification would have provided for an increased and user tunable droplet contact angle, thereby providing for improved droplet control (Accardo: pg. 653/5. Conclusions).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.

As the multi-freq. gen. and Electrode C in the device disclosed by Gawad are arranged and electrically coupled to each other in the same measurement circuit (Fig. 8), it is the position of the Examiner that Gawad anticipates “a signal generator coupled to the second electrode”.
As the detection circuit in the device disclosed by Gawad is disclosed as being capable of individually addressing each of the electrodes and outputting the signal with quadrature demodulation which output 4 components (Fig. 8), it is the position of the Examiner that Gawad anticipates “a detector coupled to the first electrode the third electrode, the detector configured to sense a first electrical signal from the first electrode and produce a first output and sense a second electrical signal from the second electrode and produce a second output”.
As the device disclosed by Gawad comprises an HP 4282A precision LCR meter (pg. 78-79/Chip microfabrication), and explicitly discloses outputting an impedance signal between electrode A and C (Fig. 1, see: ZAC) and an impedance signal between electrode C and B (Fig. 1, see: ZBC), it is the position of the Examiner that Gawad anticipates “an impedance measuring device coupled to the first output, the second output and the second electrode to determine a first impedance between the first electrode and the second electrode and a second impedance between the third electrode and the second electrode”.
As Gawad explicitly discloses electrode C as applying AC current lines (an electromagnetic force) to the passing particles (Fig. 1), it is the position of the Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J EOM/           Primary Examiner, Art Unit 1797